DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) extracting technical data to amalgamate and integrate the data and interoperability between the system by extraction reconstitution. This judicial exception is not integrated into a practical application because the additional elements of computer, computer readable storage medium, database that facilitates data management, 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)


Allowable Subject Matter
Claims 1-7 are allowable over prior art. The allowable subject matter is wherein a common spatial index, with a specific level of granulation and spatial location, configured to enable integration of the geometries and attributes of the resource or
reserve in relation to a specific spatial location, and reasonable description of the collective technical perspective of the resource or reserve in relation to that location; extracting disparate, technical data, defining technical discipline spatial geometries and attributes of a specific spatial location in a natural resource or reserve, from disparate expert technical databases of such technical systems and applications without a common, spatial reference; amalgamating and integrating the technical data, including computer developed or generated data, into the spatially-referenced database to track the changes in the logical status or physical state of the resource or reserve over time at such granular, spatially indexed level in relation to that location; and the spatially-referenced database is usable by a commercially available inventory management system or application and the translated technical data constitutes inventory and stock items and transactions manageable within the inventory management system or application, that track over time the change in the logical status or physical state of the resource or reserve at such granular, spatially indexed level in relation to that location, and the spatially-referenced database and the translated technical data retain the spatially indexed, technical geometries and attributes at such 
technical perspective of a given spatial location in the resource or reserve, and
interoperability between the technical systems and applications, by allowing extraction and reconstitution of such integrated amalgamated spatial and attribute data from the spatially-referenced database into the file format and structure required by the technical systems and applications and the inventory management system.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROKIB MASUD/Primary Examiner, Art Unit 3687